Name: Commission Regulation (EC) No 1759/94 of 18 July 1994 amending Regulation (EEC) No 2165/92 laying down detailed rules for the application of the specific measures for Madeira and the Azores as regards potatoes and endives
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade;  plant product;  economic policy
 Date Published: nan

 Avis juridique important|31994R1759Commission Regulation (EC) No 1759/94 of 18 July 1994 amending Regulation (EEC) No 2165/92 laying down detailed rules for the application of the specific measures for Madeira and the Azores as regards potatoes and endives Official Journal L 183 , 19/07/1994 P. 0016 - 0016 Finnish special edition: Chapter 3 Volume 59 P. 0092 Swedish special edition: Chapter 3 Volume 59 P. 0092 COMMISSION REGULATION (EC) No 1759/94 of 18 July 1994 amending Regulation (EEC) No 2165/92 laying down detailed rules for the application of the specific measures for Madeira and the Azores as regards potatoes and endivesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (1), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 10 thereof,Whereas pursuant to Articles 2 and 3 of Regulation (EEC) No 1600/92, Commission Regulation (EEC) No 2165/92 (3), as last amended by Regulation (EEC) No 1775/93 (4), set the forecast balance for the supply of seed potatoes to Madeira for the 1992/93 and 1993/94 marketing years; whereas the forecast balance for the supply of seed potatoes to Madeira for the 1994/95 marketing year should be set; whereas that balance must be set on the basis on the needs of Madeira and taking account of traditional trade patterns;Whereas pursuant to Article 3 (2) of Regulation (EEC) No 1600/92, the amount of aid relating to the supply of seed potatoes to Madeira from the rest of the Community should be set for the 1994/95 marketing year, ensuring that the seed potatoes are supplied under conditions for the end user equivalent to those resulting from the exemption from import levies on imports of seed potatoes from third countries; whereas the aid must be set taking account of the costs of supplying the products from the world market;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds,HAS ADOPTED THIS REGULATION:Article 1 Commission Regulation (EEC) No 2165/92 is hereby amended as follows:1. Article 1 is replaced by the following:'Article 1For the purposes of Article 2 and 3 of Regulation (EEC) No 1600/92, the quantity of the forecast supply balance for seed potatoes falling within CN code 0701 10 00 qualifying for exemption from the import levy on products directly entering Madeira from third countries or for Community aid is hereby fixed at 1 500 tonnes for the period from 1 July 1994 to 30 June 1995.`2. Article 2 is replaced by the following:'Article 2Pursuant to Article 3 (2) of Regulation (EEC) No 1600/92, aid shall be granted for the supply of seed potatoes to Madeira from the Community market in accordance with the forecast supply balance. The aid shall be ECU 3,5 per hundred kilograms.`Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 1994.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 July 1994.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 173, 27. 6. 1992, p. 1.(2) OJ No L 180, 23. 7. 1993, p. 26.(3) OJ No L 217, 31. 7. 1992, p. 29.(4) OJ No L 162, 3. 7. 1993, p. 23.